NO. 07-12-0361-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                   AUGUST 16, 2012
                           ______________________________

                                        REYES RUIZ,

                                                                         Appellant

                                              V.

                                  THE STATE OF TEXAS,

                                                                         Appellee
                         _________________________________

              FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

               NO. 59,406-E; HON. DOUGLAS WOODBURN, PRESIDING
                        _______________________________

                                 Memorandum Opinion
                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


        Reyes Ruiz appeals his conviction manifested in a judgment signed on December

9, 2010. Furthermore, his sentence was pronounced in open court on December 9,

2010.    We dismiss the appeal for want of jurisdiction.

        By applicable rule, an appellant is afforded either thirty or ninety days from the date

his sentence is pronounced in open court to file his notice of appeal. Which time limit

applies depends upon whether a timely motion for new trial was filed. TEX. R. APP. P.
26.2. The notice of appeal at bar was filed on August 14, 2012, a date far outside both

time periods. Thus, we lack jurisdiction over the matter.

       To the extent that appellant petitioned for leave under Texas Code of Criminal

Procedure art. 11.07 to perfect a belated appeal, nothing before us indicates that the

petition has been acted on, much less granted, by the Court of Criminal Appeals. And,

because we lack the authority to consider art. 11.07 matters, e.g. Watson v. State, 96
S.W.3d 497, 500 (Tex. App.–Amarillo 2002, pet. ref’d) (so holding), we again lack the

ability to proceed.

       Accordingly, the appeal is dismissed for want of jurisdiction.



                                                 Per Curiam

Do not publish.




                                             2